Citation Nr: 1517757	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-34 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for a heart disorder (claimed as sinus bradycardia with sinus arrhythmia). 

2.  Entitlement to service connection for a lung disorder (claimed as pulmonary embolism), to include as secondary to a heart disorder. 

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Bellevue Medical Center from November 6, 2011, to November 11, 2011, is the subject of a separate decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1999 to April 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show that he had abnormal lung and chest evaluation at his April 1999 enlistment examination.  In particular, it was noted that he had pectus carinatum.  In November 2003, the Veteran reported experiencing chest pain.  He indicated that the pain was sharp and accompanied by a popping sound.  An EKG revealed sinus bradycardia with sinus arrhythmia and early repolarization. 

Post-service treatment records show that, in November 2011, the Veteran was diagnosed with a right-sided pulmonary embolism with positive MTHFR gene heterozygous.  At that time, it was noted that he had a family history of pulmonary embolism and had no history of any heart problems.  

The Veteran was afforded a VA examination in October 2012.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that it was less likely than not that the Veteran's pulmonary embolism was incurred in or caused by service.  Citing the 2003 EKG report showing a sinus bradycardia/sinu arrhythmia, the examiner noted the Veteran's strong family history of blood clots and a positive protein S deficiency, which was indicative of more predilection for clot disorders.  He concluded that it appeared less likely that the pulmonary embolism was caused by the isolated sinus bradycardia in 2003 and more likely due to familial issues/family history and a protein S deficiency.  The examiner further noted that there was no evidence of aggravation and that early repolarization noted in 2003 may have been indicative of a healthy heart. 

The Board finds that the evidence of record is insufficient to address the current claims on appeal.  At the outset, the Board notes that there is no medical evidence addressing the etiology of any current heart disorder, despite documentation that the Veteran had sinus bradycardia with sinus arrhythmia in service.  Additionally, the October 2012 VA examiner did not address whether the Veteran's lung disorder may be caused or aggravated by a current heart disorder.  Therefore, the Veteran should be afforded new examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner should identify all current heart disorders. 

For each diagnosis identified during the appeal period, the examiner should answer the following questions:

a) Is the heart disorder a congenital defect?  If so, was it subject to a superimposed disease or injury during active service resulting in disability?

b) Is the heart disorder a congenital disease?  If so, did the disease preexist the Veteran's military service?

If the congenital disease preexisted service, was there an increase in the severity during service?  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

c) For any heart disorder that is not a congenital disease or a congenital defect, did the disorder clearly and unmistakably preexist the Veteran's military service?

If so, he or she should state whether there was an increase in the severity of the preexisting disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

d) For any heart disorder that is not a congenital disease, a congenital defect, or a preexisting disorder, is it as likely as not (50 percent or greater probability) that disorder manifested in service or is otherwise related to his military service, to include an symptomatology therein, such as the chest pain and popping sound in November 2003 and the finding of sinus bradycardia with sinus arrhythmia.

In rendering the requested opinion, the examiner should consider the related service treatment records cited herein, to include the examination report at enlistment reflecting pectus carinatum and the 2003 EKG report.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current lung disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following examination of the Veteran and a review of the record, the examiner should identify all current lung disorders. 

For each diagnosis identified during the appeal period, the examiner should opine as to whether it is as likely as not (50 percent or greater probability) that the disorder is related to his military service, to include any symptomatology therein, such as chest pain.

The examiner should also state whether it is as likely as not (50 percent or greater probability) that any current lung disorder is either caused by or permanently aggravated by a heart disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




